                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


    Saadiq Long,et al.                              )
                                                    )
                          Plaintiffs,               )
                                                    )
                                                    )         Civil No. 1:15-cv-l642
                   V.
                                                    )         Hon. Liam O'Grady
    William P.Barr,et al.                            )
                                                     )
                                                    )
                          Defendants.
                                                     )
                                                    .)

                           MEMORANDUM OPINION & ORDER


        This matter is before the Court on Defendants' Motions to Dismiss. Dkts. 44,45. There

 are three Plaintiffs and six Defendants named in the August 13,2019, Amended Complaint. Dkt.

 35("Am. Compl."). The Plaintiffs are immediate family members:(1)Plaintiff Long ("Long"),

 a.k.a. Paul Anderson;(2)his vvdfe, Juangan; and (3)his daughter, Leshauana. Juangan and

 Leshuana share the last name Daves("Daves Plaintiffs").' Defendants include, in their official

capacities at the time offiling: William P. Barr, Attorney General ofthe United States;

 Christopher A. Wray, Director ofthe Federal Bureau ofInvestigation; Charles H. Kable, IV,

 Director ofthe Terrorism Screening Center; Joseph McGuire,^ Director ofthe National



'This is not a class action. Nevertheless, Plaintiffs refer all throughout the Amended Complaint
to,"similarly situated American citizens, lawful permanent residents, and foreign nationals" with
 various and sporadic qualifications. Some ofthe qualifications include,"...who have been
unreasonably burdened or denied boarding on commercial flights due to their placement on the
watchlist,"^ 319, or "...who have not been arrested, charged, or convicted of a terrorism-related
offense,"1296,or "...who are or who are perceived as Muslim, Arab, Middle Eastern, or
otherwise belonging to a racial, ethnic, or national origin class associated with Muslim-majority
regions ofthe world," 340, or, simply,"...on federal terrorist watchlists." T1299. Despite these
sweeping claims, the Court considers Ae present allegations to the extent they apply to the three
individually-named plaintiffs.
^ Russell Travers is now the Acting Director ofthe National Counterterrorism Center.
